                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



SOLOMON GIBBS,
    Plaintiff,

     v.                                                CA. No. 18-323-JJM-LDA

SOCIAL SECURITY OFFICE
    Defendant.


                                       JUDGMENT

      This action came to be heard before the Court and a decision has been rendered.
Upon consideration whereof, it is now hereby ordered, adjudged and decreed as follows:

      Pursuant to this Court’s Order entered on October 29, 2018, the judgment is hereby
entered dismissing the Plaintiff’s Complaint (ECF No. 1) in accordance with Fed. R. Civ. P.
58.

          It is so ordered.



          October 30, 2018                      By the Court:

                                                /s/ Hanorah Tyer-Witek.
                                                Clerk of Court
